                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


 TONY BLAKELY,                                  )
                                                )
        Plaintiff,                              )
                                                )
 v.                                             )    No. 3:21-cv-00425
                                                )
 AUSTIN PEAY STATE UNIVERSITY,                  )
                                                )
        Defendant.                              )

                                           ORDER

       On July 1, 2021, Defendant filed a Motion to Dismiss the June 1, 2021 complaint. (Doc.

No. 10). While that motion was pending, Plaintiff filed a First Amended Complaint on July 16,

2021. (Doc. No. 14). Because the First Amended Complaint is now the legally operative complaint

in this case, see Parry v. Mohawk Motors of Mich., Inc., 236 F.3d 299, 306–07 (6th Cir. 2000),

Defendant’s original motion to dismiss (Doc. No. 10) is DENIED WITHOUT PREJUDICE to

it being refiled to address the First Amended Complaint.

       IT IS SO ORDERED.




                                            ____________________________________
                                            WAVERLY D. CRENSHAW, JR.
                                            CHIEF UNITED STATES DISTRICT JUDGE




      Case 3:21-cv-00425 Document 17 Filed 07/27/21 Page 1 of 1 PageID #: 66
